 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                 No. 2:18-cv-2594 MCE KJN P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    COUNTY OF SHASTA, et al.,
15                       Defendants.
16

17          By order filed March 11, 2019, plaintiff was ordered to show cause, within thirty days,

18   why his action should not be dismissed. The thirty day period has now expired, and plaintiff has

19   not shown cause or otherwise responded to the court’s order.

20          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

21   Local Rule 110; Fed. R. Civ. P. 41(b).

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

27   ////

28   ////
                                                       1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: April 19, 2019

 4

 5
     /gibb2594.fsc
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
